Fourth Court of Appeals
                                San Antonio, Texas
                                    September 10, 2019

                                    No. 04-19-00543-CV

Elsa PRADO, Individually and as Representative of the Estate of Rolando Prado, Jr., Deceased,
     and as Next Friend of A.P., Minor; Elizabeth Prado; Rolando Prado; and Maria Prado,
                                          Appellants

                                             v.

  LONESTAR RESOURCES, INC.; Union Pacific Railroad Company; and Ezra Alderman
                             Ranches, Inc.,
                              Appellees

                From the 81st Judicial District Court, La Salle County, Texas
                            Trial Court No. 16-07-00095-CVL
                        Honorable Susan D. Reed, Judge Presiding


                                      ORDER
         Appellants have filed a response showing they have made payment arrangements with
Richey Gentry, one of the court reporter’s in this case. We therefore ORDER Richey Gentry to
file his volumes of the reporter’s record within 30 days of this order.




                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of September, 2019.



                                                  ___________________________________
                                                  Keith E. Hottle,
                                                  Clerk of Court